DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 3/16/2021 to claim 58 has been entered. Claims 76-77 have been added. Claims 58 and 64-77 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group II, corresponding to previous claims 27-44, and the species of species “plastic” and “N-CAM” in previous claims 31 and 42, in the reply filed on 1/18/13 stands.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 58, 64-70 and 74-77 remain/are rejected under 35 U.S.C. 102(b) as anticipated by, or in the alternative, under 35 U.S.C. § 103(a) as obvious over Schmelzer et al (2007, JEM, 204(8): 1973-1987) in view of Ratajczak et al (U.S. PGPUB 2009/0155225) and Keller et al (U.S. PGPUB 2006/0003446).  
Regarding claim 58, Schmelzer teaches hHpSCs are located in ductal plates in fetal and neonatal livers and in the proximal branches of the intrahepatic biliary tree, the Canals of Hering 
Schmelzer does not teach the cells are isolated based on being positive for a stem cell surface marker, a liver cell lineage marker, a pancreatic cell lineage marker, and an endodermal lineage marker (claims 58 and 75-77). 
Regarding claims 58 and 75-77, Ratajczak teaches populations of stem cells can be selected based on their capability to differentiate into specific lineages (see paragraph [0004]). Regarding claims 58 and 75-77, Ratajczak teaches target stem cells can be isolated based on their expression of specific endodermal markers, including liver cell lineage markers and pancreatic cell lineage markers (see paragraph [0030]). Regarding claims 58 and 75-77, Ratajczak specifically teaches that stem cells can be sorted for the endodermal marker PDX1 and the pluripotent stem cell markers Oct-4 and Nanog (see paragraphs [0037], [0069], [0214]). Regarding claims 68-69, Ratajczak the selection of cells is done using an antibody to the marker (reads on immunoselection) and FACS sorting (flow cytometry) (see paragraph [0016]).
Regarding claims 58 and 75-77, Keller teaches endodermal cells are progenitor cells that generate liver, pancreas and lung (see paragraph [0003]). Regarding claims 58 and 75-77, Keller teaches these endodermal, liver and pancreatic progenitor cells can be identified by 
It would have been obvious to combine Schmelzer with Ratajczak and Keller to select Schmelzer’s cells based on said cells being positive for a stem cell surface marker (such as N-CAM, Oct-4 and Nanog), a liver cell lineage marker (such as CK19), a pancreatic cell lineage marker (such as PDX1), and an endodermal lineage marker (such as FOX2A/HNF3beta or SOX17). A person of ordinary skill in the art would have had a reasonable expectation of success in selecting Schmelzer’s cells based on said cells being positive for said stem cell, liver cell lineage, pancreatic cell lineage, and endodermal lineage markers because Ratajczak teaches target stem cells can be isolated based on their expression of specific endodermal markers, including liver cell lineage markers, pancreatic cell lineage markers. Furthermore, Ratajczak and Keller establish that endodermal cells are progenitor cells that generate liver and pancreas and are therefore liver and pancreas precursors that express specific markers indicating their lineage. The skilled artisan would have been motivated to select Schmelzer’s cells based on their expression of specific lineage markers because Ratajczak teaches populations of stem cells can be selected based on their capability to differentiate into specific lineages, and Keller establishes that endodermal lineage cells are both liver and pancreatic precursors.
	Regarding claim 58, Schmelzer is silent as to the progenitor cells’ expression of all of the claimed markers. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the product of applicants’ method differs, and if so to what extent, from the product of Schmelzer’s method.  The prior art method obtains pluripotent cells from biliary-tree tissue that express markers of early liver and stem/progenitor cells. 
Regarding claim 66, Schmelzer is silent as how long the subject has been deceased prior to isolating the cells from the liver. While Schmelzer does not teach the product by process limitation in claim 66, since it appears that the product produced by Schmelzer is the same as the product in the product by process limitation in claim 66, Schmelzer sufficiently teaches this product by process limitation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 71-73 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmelzer et al (2007, JEM, 204(8): 1973-1987) in view of Ratajczak et al (U.S. PGPUB 2009/0155225) and Keller et al (U.S. PGPUB 2006/0003446) as applied to claims 58, 64-70, and 74-77 above, and further in view of Reid et al. (2002, U.S. PGPUB 2002/0183188).
The teachings of Schmelzer in view of Ratajczak and Keller are relied upon as above. In addition, regarding claims 71-73, Schmelzer teaches the cells are cultured in RPMI 1640 with 
Schmelzer does not teach culturing the cells in RPMI 1640 further comprising free fatty acids bound to serum albumin, and high-density lipoprotein (claim 71). 
Regarding claim 71, Reid teaches that RPMI 1640 comprising insulin, transferrin/Fe, selenium, zinc, free fatty acids bound to serum albumin, and high-density lipoprotein is a serum-free hormonally defined media tailored for liver cells (see paragraphs [0213]-[0219]).
A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Schmelzer’s cells in Reid’s medium because Reid teaches that the medium provides nutrients for liver-derived cells. Reid’s medium is therefore a functional equivalent for Schmelzer's, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Schmelzer is primarily directed to a method of isolating hepatic stem cells from ductal plates in fetal livers and from the Canals of Hering in adult livers, and that Schmelzer does not teach that the cells can differentiate to pancreatic lineages. Applicant are pluripotent, with the ability to give rise directly to committed biliary progenitors and hepatoblasts, and thence to hepatocytic and biliary lineages, as well as to other endodermal cell types”, applicant merely cut off this protion of the sentence in their reply. Therefore not only does Schmelzer specifically teach that the cells can form endodermal cell types, which reads on being able to form pancreatic lineages, but Schmelzer also teaches the cells are pluripotent which also reads on being able to form endodermal lineages. While applicant continues by highlighting that Schmelzer defines endodermal lineages as including liver, lung, pancreas, and intestine, applicant alleges this is not related to Schmelzer’s teaching that the pluripotent stem cells can differentiate into pancreatic lineages. However, the fact that Schmelzer provides a brief definition of what organs are derived from endodermal lineages does not support applicant’s position, since (1) Schmelzer specifically teaches the cells are pluripotent, and (2) Schmelzer specifically teaches the cells are capable of differentiating into endodermal lineages. Since there is nothing in Schmelzer to contradict Schmelzer’s statements that the cells are pluripotent and capable of forming endodermal lineages, this argument is not persuasive. 

 Applicant summarizes some data in their specification that the cells obtained in the claimed method are multipotent and alleges that there is no evidence that Schmelzer’s are multipotent. However, the Schmelzer reference specifically teaches cells that are pluripotent, . 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653